Citation Nr: 0612616	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-32 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 until 
December 1945.  He died in October 2001 at the age of 81.  
The appellant is the veteran's widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2003 
rating decision of the VA Regional Office (RO) in Louisville, 
Kentucky that, among other things, denied service connection 
for the cause of the veteran's death. 

This case has been advanced on the Board's docket.


REMAND

The appellant asserts that esophageal cancer, which caused 
the veteran's death, was related to his active military 
service, particularly the time he spent as a prisoner of war 
(POW).  She also contends that the medication he took for his 
service-connected disorders (anxiety reaction and coronary 
artery disease with hypertension) was also implicated in the 
development of the terminal illness.  Her representative 
argues that the veteran's service-connected coronary artery 
disease was debilitating to the point that the veteran was 
made less capable of resisting the effects of the terminal 
cancer.

The record contains a brief statement, dated in September 
2002, from Dr. M. Williams relating that it was possible that 
the veteran's medications contributed to esophageal cancer.  
At the time of death, the veteran was service connected for 
coronary artery disease with stable angina and hypertension, 
rated 60 percent disabling, and anxiety reaction, rated 30 
percent disabling. 

The Board points out that the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) and 
its implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this instance, the RO sent a VCAA notice letter 
to the appellant, but it did not specifically address service 
connection for the cause of death on a secondary basis.  
Therefore, the appellant has not been provided the required 
notice with respect to this aspect of the issue on appeal.  
(See reference above to her contentions that medications 
taken for service-connected disability led to the terminal 
illness.)  Accordingly, because the case will be remanded for 
additional development of the medical evidence on this point, 
specific notification of 38 C.F.R. § 3.310 and what is 
required to substantiate a secondary service connection claim 
should be provided.

VA clinic records dated between 2000 and 2001 show that the 
veteran received long-term care for symptoms associated with 
esophageal cancer.  In January 2001, it was recorded that he 
was transferred to the Sunrise Manor Nursing Home where he 
remained until he was admitted to a "local" hospital in 
October 2001, some two weeks later.  The Board observes that 
while the VA social work service provided an ongoing 
chronology of his status while he was in the nursing home, 
there are no records relating to the care he was administered 
there.  The clinical data relating to treatment at the 
hospital the veteran was admitted to prior to his death are 
also not of record.  This medical information should be 
requested and associated with the claims folder.  The case 
should then be referred to a VA physician for review and a 
medical opinion as to whether or not the terminal illness was 
related to service on any basis. 

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The appellant should 
specifically be told what is required to 
substantiate a claim of service 
connection for the cause of the 
veteran's death on a secondary basis 
(disability caused or made worse by 
service-connected disability).  
Additionally, the RO must notify the 
appellant of the information and 
evidence needed to substantiate her 
claim for service connection for the 
cause of death, and of what part of such 
evidence she should obtain and what part 
the RO will attempt to obtain on her 
behalf.  She should also be told to 
provide any evidence in her possession 
that is pertinent to this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The appellant should also be asked 
to provide the names and addresses of 
any and all providers, to include Sunset 
Manor Nursing Home and the hospital the 
veteran was confined to at the time of 
death.  After securing the necessary 
releases, such records should be 
requested and associated with the claims 
folder.  

3.  Following a reasonable period of 
time for receipt of the information 
requested above, the case should be 
referred to a VA physician to determine 
whether there was any relationship 
between the veteran's esophageal cancer 
and his military service.  The claims 
folder and a copy of this remand should 
be made available to the reviewer.  

The reviewer is asked to express an 
opinion as to the medical probabilities 
that esophageal cancer is traceable to 
the veteran's period of military 
service.  The reviewer should also 
provide an opinion as to the medical 
probabilities that esophageal cancer was 
caused or made worse by service-
connected coronary heart disease with 
hypertension or anxiety disorder, or to 
treatment for either disability, 
including medication prescribed 
therefor.  The examiner should also 
express an opinion as to whether 
service-connected disability otherwise 
contributed to the cause of death.  It 
should be specifically noted whether 
coronary artery disease with 
hypertension or anxiety was so 
debilitating as to have rendered the 
veteran materially less capable of 
resisting the effects of the terminal 
cancer.  A complete rationale for the 
reviewer's opinions should be provided 
in the report.  

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
the appellant should be provided with a 
supplemental statement of the case, to 
include all applicable regulations, 
including 38 C.F.R. § 3.310, and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

